DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two of the second conductive members adjacent to each other and at least two of the first conductive members adjacent to each other are electrically connected through a same via-hole” must be shown or the features  canceled from the claims.  In addition, “a gap width between two of the second conductive members adjacent to each other” must be shown or the feature  canceled from the claims 9 and 19. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono, US 9,099,357.
In re Claim 1, Uno discloses an array substrate, comprising a bonding area OCONT (Fig. 4), the array substrate comprising a first conductive layer 1CL (Fig. A), a second conductive layer 2CL, and an insulating layer PAS disposed between the first conductive layer 1CL and the second conductive layer 2CL, wherein the first conductive layer 1CL comprises at least two first conductive members (11CM, 12CM) disposed side by side in the bonding area OCONT, the second conductive layer 2CL comprises at least two second conductive members (21CM, 22CM) disposed side by side in the bonding area OCONT, each of the second conductive members (21CM, 22CM) is provided corresponding to and electrically connected to each of the first conductive members (11CM, 12CM), and at least two of the second conductive members 21CM, 22CM) adjacent to each other and at least two of the first conductive members (11CM, 12CM) adjacent to each other are electrically connected through a same via-hole VH on the insulating layer PAS (Figs. 1- 4 and A; column 4, line 61 – column 10, line 39).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Ono’s Fig. 4 annotated to show the details cited

In re Claim 2, Ono discloses the array substrate according to claim 1, wherein an orthographic projection of each of the second conductive members (21CM, 22CM) on the array substrate SUB2  is positioned within an orthographic projection of the via-hole VH on the array substrate SUB2 (Fig. A).
In re Claim 4, Ono discloses the array substrate according to claim 1, wherein a width of each of the first conductive members (11CM, 12CM) is equal to a width of each of the second conductive members (21CM, 22CM) corresponding to and electrically connected to each of the first conductive members (Figs. 3, 4, and A).
In re Claim 7, Ono discloses the array substrate according to claim 1, wherein a thickness of the insulating layer PAS is 200 to 400 nm, that is within the claimed range of 1000-6000 Angstroms, therefore anticipates the range (MPEP2131.03.I) and a preparation material of the 
In re Claim 8, Ono discloses the array substrate according to claim 1, wherein the array substrate further comprises a bonding member CONT bound to the bonding area OCONT, the bonding member CONT comprises a plurality of conductive terminals, and each of the conductive terminals is electrically connected to one SM of the second conductive members (21CM, 22CM) (Figs. 2-4 and A).
In re Claim 10, array substrate according to claim 1, wherein at least two of the second conductive members (11CM, 12CM) and at least two of the first conductive members (21CM, 22CM) are electrically connected through the same via-hole VH on the insulating layer PAS (Fig. A). 

In re Claim 11, Ono discloses a display device (Figs. 1-4), comprising an array substrate SUB2, the array substrate being provided with a bonding area OCONT, the array substrate comprising a first conductive layer 1CL (Fig. A), a second conductive layer 2CL, and an insulating layer PAS disposed between the first conductive layer 1CL and the second conductive layer 2CL, wherein the first conductive layer 1CL comprises at least two first conductive members (11CM, 12CM) disposed side by side in the bonding area OCONT, the second conductive layer 2CL comprises at least two second conductive members (21CM, 22CM) disposed side by side in the bonding area OCONT, each of the second conductive members (21CM, 22CM) is provided corresponding to and electrically connected to each of the first conductive members (11CM, 12CM), and at least two of the second conductive members (21CM, 22CM) adjacent to each other and at least two of the first conductive members (11CM, 12CM) adjacent to each other are electrically connected through a same via-hole VH on the insulating layer PAS (Figs. 1- 4 and A; column 4, line 61 – column 10, line 39).
In re Claim 12, Ono discloses the display device according to claim 11, wherein an orthographic projection of each of the second conductive members (21CM, 22CM) on the array substrate  SUB2 is positioned within an orthographic projection of the via-hole VH on the array substrate SUB2 (Fig. A).
In re Claim 14, Ono discloses the display device according to claim 11, wherein a width of each of the first conductive members (11CM, 12CM) is equal to a width of each of the second conductive members (21CM, 22CM) corresponding to and electrically connected to each of the first conductive members (11CM, 12CM) (Fig. A).
In re Claim 17, Ono discloses the display device according to claim 11, wherein a thickness of the insulating layer PAS is 200 to 400 nm, that is within the claimed range of 1000-6000 Angstroms, therefore anticipates the range (MPEP2131.03.I),  and a preparation material of the insulating layer PAS is selected from at least one of silicon nitride or silicon oxide (Column 9, lines 45-48).
In re Claim 18, Ono discloses the  display device according to claim 11, wherein the array substrate further comprises a bonding member CONT bound to the bonding area OCONT, the bonding member CONT comprises a plurality of conductive terminals, and each of the conductive terminals is electrically connected to one SM of the second conductive members (21CM, 22CM) (Figs. 2-4 and A).
In re Claim 20, Ono discloses the display device according to claim 11, wherein at least two of the second conductive members (21CM, 22CM) and at least two of the first conductive 11CM, 12CM) are electrically connected through the same via-hole VH on the insulating layer PAS (Fig. A). 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 9; 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claims 1 and 11 respectively above.
In re Claims 3 and 13, Ono discloses all limitations of claims 3 and 13 except for that a size of the via- hole VH along a longitudinal direction of each of the first conductive members 11CM, 12CM) is less than or equal to a length of each of the first conductive members (11CM, 12CM) (Fig. A).
The difference between the Applicant’s claims 3 and 13 and Ono’s reference is in the specified ration of the sizes. It is known in the art that the sizes is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the sizes, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claims 6 and 16, Ono discloses all limitations of claims 6 and 16 except for that a preparation material of the first conductive layer 1CL is selected from at least one of molybdenum, aluminum, titanium, or copper, and a preparation material of the second conductive layer 2CL comprises indium tin oxide or indium zinc oxide. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified materials, since it has been held to be within the general µskill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claims 9 and 19, Ono discloses all limitations of claims 9 and 19 except for that a gap G (Fig. A) width between two of the second conductive members (21CM, 22CM) adjacent to each other is 6-12 µm, each of the second conductive members (21CM, 22CM) has a width of 21CM, 22CM) has a length of 400 -800 µm.
The only difference between the Applicant’s claims 9, 19 and Ono’s reference is in specified sizes of gap, widths and lengths. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified sizes, since such a modification would have involved a mere change in the shape of a component.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP2144.04.IV.B)
With respect to the claims 3, 6, 9; 13, 16, and 19, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired performance. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B).


Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claims 5 and 15: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claims 5 and 15 as: “a first lead configured to be input with a clock signal and second leads configured to be input with a low-frequency signal, and a third lead configured to be input with a data signal”, in combination with limitations of Claims 1 and 11 on which it depends.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Li et al., US 10,559,597;
2, Yokota, US 7,868,989;
3. Moriwaki, US 8,780,310.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893